Letton, J.,
dissenting.
Upon the former appeal of this case, I dissented because “unable to agree with the conclusions of fact announced in the opinion, and also with the legal principles stated as applying- to the facts in evidence in the case.” 95 Neb. 491.
I regret that I am again compelled to dissent. The facts are that certain individuals, most of them members of the Lutheran church, adopted articles of incorporation, which recited that the objects and business of the corporation are: “(1) To erect and maintain an orphan home for the benefit of the orphans of our land. (2) . To erect and maintain a place where the sick and needy and feeble may he cared for.”
*680Afterwards the trustees determined, upon the solicitation of a number of physicians, that part of the premises might be remodeled and used as a hospital. The authorized officials purchased material and supplies from the several plaintiffs for' that purpose, and for the purpose of making necessary repairs upon the building. For some reason the hospital was not successful. When it was attempted to foreclose mechanics’ and materialmen’s liens for the material supplied, a majority of this court held that no such lien could be asserted against a charitable institution. The great weight of authority is to the contrary. See annotation to the opinion in this case on page 1145, Ann. Cas. 1915D, and in 51 L. R. A. n. s. 161.
The case was remanded to the district court, where it was sought unsuccessfully to recover a judgment for the contract price. The majority opinion denies the right to such a judgment, but sends the case back to ascertain the amount of a somewhat uncertain, doubtful, or mythical fund, and to apply it pro rata on the claims. I am unable to agree with this' conclusion. It has always been my opinion that the materialmen were entitled to the liens they asserted. Most certainly, if not entitled to liens, they should be entitled to a judgment .against the corporation for the price of the articles supplied. To hold otherwise is to permit a corporation organized for charitable purposes to use charity as a sword, and not. as a shield, and to obtain property of others without paying for it, which is repugnant to every legal and moral principle. Charity is said to cover a multitude of sins. In this case it is used to cover the wrongful deprivation of these merchants of their property without compensation. If it would be a diversion of charitable funds to pay for the goods, it is certainly a diversion of them to indulge in the cost of litigation to defeat just and meritorious claims.